DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the interest of compact prosecution, the examiner asserts that insect traps and insecticide dispensing devices are analogous art, if an insect may enter a trap through a hole, gap, opening or the like, the insect may exit the trap as well. The field of invention of the traps fully encompasses the scope of the insect dispensers, in the instant case outlined below DiMeo cites the invention relates generally to controlling airborne insects which falls in line with Hirsch’s scope and the instant applications scope (DiMeo, para 1).
Response to Amendment
Amendment made to claim 4 has overcome the previous objection set forth.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (US 20180014526 A1) which will hereby be referred to as Hirsch in view of DiMeo et al. (US 20180184634 A1) which will hereby be referred to as DiMeo.
For claim 1; Hirsch discloses a An insecticide dispensing device (abstract and figs. 1-2) comprising: a housing (100) including an outer surface (104) and an inner surface (106) that defines an internal cavity (108) (claim 1 and paragraph [0009]); an attractive toxic sugar bait (122) including an insecticide agent and sugar and formulated to undergo fermentation with exposure to water to produce a gaseous compound, the attractive toxic sugar bait being contained within a portion of the internal cavity (108) (claim 1, 13, & 18 and paragraphs [0010] & [0020]); and a cap (126) removably coupled to the housing (paragraph [0019]), at least one aperture ((110) or (210)) that extends from the outer surface to the inner surface and forms a pathway from the internal cavity out of the housing, the at least one aperture being located to allow the gaseous compound to exit the internal cavity and sized to allow a target insect to access the attractive toxic sugar bait (abstract, paragraphs [0013], [0017], & [0020], and claims 1-2)
Hirsch fails to disclose the cap including: an upper surface, wherein substantially the entire upper surface is at least one sloped surface, and at least one aperture wherein the at least one aperture includes at least one drain hole formed in the upper surface at a low point in the upper surface towards which the at least one sloped surface is inclined from a point of the upper surface higher than the low point.
However, DiMeo discloses a similar insecticide dispensing device (46) wherein the cap (44) includes: an upper surface (annotated figure below, above the dashed line), wherein substantially the entire upper surface is at least one sloped surface (fig. 7 & 10-11), and at least one aperture ((45) & (114)) wherein the at least one aperture includes at least one drain hole ((114) and para 18) formed in the upper surface at a low point in the upper surface towards which the at least one sloped surface is inclined from a point of the upper surface higher than the low point (fig. 11).

    PNG
    media_image1.png
    542
    271
    media_image1.png
    Greyscale

The only distinction between the prior art and the claimed invention is that the prior art is the structure of the cap however, the structure of the cap is disclosed by DiMeo. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirsh by applying the known technique of venting holes and a sloped lid as taught by DiMeo to improve the similar device in the same way by creating a darkened nesting site to attract the targeted insects (DiMeo, para 34). See MPEP 2143 I. (C) & (G).
For claim 2; The combination of Hirsch and DiMeo
Hirsch fails to disclose a cap comprising apertures.
However, DiMeo further discloses the cap (44) comprising a plurality of apertures ((45) & (112)) that each extend from the outer surface to the inner surface and form a pathway from the internal cavity out of the housing (fig. 7 & 10-11 and para 34), each aperture being located to allow gaseous compounds to exit the internal cavity (fig. 11 and para 5 & 18) and sized to allow entry of the target insect into the internal cavity and exit of the target insect out from the internal cavity (para 24 & 34).
The only distinction between the prior art and the claimed invention is that the prior art is the structure of the cap however, the structure of the cap is disclosed by DiMeo. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirsh by applying the known technique of venting holes and a sloped lid as taught by DiMeo to improve the similar device in the same way by creating a darkened nesting site to attract the targeted insects (DiMeo, para 34). See MPEP 2143 I. (C) & (G).
For claim 3; The combination of Hirsch and DiMeo
Hirsch fails to disclose a cap comprising apertures.
However, DiMeo further discloses wherein the cap further includes at least one side surface, at least a portion of the at least one side surface extending above the low point (fig. 7 & 10-11).
The only distinction between the prior art and the claimed invention is that the prior art is the structure of the cap however, the structure of the cap is disclosed by DiMeo. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirsh by applying the known technique of venting holes and a sloped lid as taught by DiMeo to improve the similar device in the same way by creating a darkened nesting site to attract the targeted insects (DiMeo, para 34). See MPEP 2143 I. (C) & (G).
For claim 4; The combination of Hirsch and DiMeo
Hirsch fails to disclose a cap comprising apertures.
However, DiMeo further discloses wherein the upper surface includes a plurality of low points towards which the at least one sloped surface is inclined from the point of the upper surface higher than the low point, and the at least one drain hole includes a plurality of drain holes respectively formed at the plurality of low points (fig. 10-11 (114)).
The only distinction between the prior art and the claimed invention is that the prior art is the structure of the cap however, the structure of the cap is disclosed by DiMeo. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirsh by applying the known technique of venting holes and a sloped lid as taught by DiMeo to improve the similar device in the same way by creating a darkened nesting site to attract the targeted insects (DiMeo, para 34). See MPEP 2143 I. (C) & (G).
For claim 5; The combination of Hirsch and DiMeo
Hirsch fails to disclose a cap comprising apertures.
However, DiMeo further discloses wherein the low point in the upper surface is adjacent to the portion of the at least one side surface that extends above the low point (fig. 7 & 10-11).
The only distinction between the prior art and the claimed invention is that the prior art is the structure of the cap however, the structure of the cap is disclosed by DiMeo. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirsh by applying the known technique of venting holes and a sloped lid as taught by DiMeo to improve the similar device in the same way by creating a darkened nesting site to attract the targeted insects (DiMeo, para 34). See MPEP 2143 I. (C) & (G).
For claim 6; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses wherein the at least one aperture has a diameter of up to about 1/4 inches (paragraph [0017]).
For claim 7; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses wherein the at least one aperture has a diameter from about 1/16 inches to about 3/16 inches (paragraph [0017]).
For claim 8; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses at least one mounting fixture (124) attached to the cap and configured to allow the device to be mounted vertically or substantially vertically (para 18 and claim 8).
For claim 9; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses wherein the cap is disposed above the housing when the device is mounted vertically or substantially vertically (fig. 3).
For claim 10; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses wherein the attractive toxic sugar bait includes the insecticide agent in an amount from about 1% by weight to about 2% by weight of the attractive toxic sugar bait (para 10).
For claim 11; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses wherein the internal cavity has a volume of at least about 450 milliliters (para 9 & 14 and claim 10).
For claim 12; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses wherein the attractive toxic sugar bait further comprises yeast (para 10-11 and claim 11).
For claim 13; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses wherein the attractive toxic sugar bait further comprises a lipid (para 10-11 and claim 12).
For claim 14; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses wherein the gaseous compound comprises carbon dioxide (para 10 & 20 and claim 13).
For claim 15; Hirsch teaches a method of dispensing insecticide (paragraph [0020] and fig. 4 (300)) comprising steps of: providing an insecticide dispensing device (abstract and figs. 1-2), the insecticide dispensing device including: a housing (100) including an outer surface (104) and an inner surface (106) that defines an internal cavity (108) (claim 1 and paragraph [0009]); an attractive toxic sugar bait (122) including an insecticide agent and sugar and formulated to undergo fermentation with exposure to water to produce a gaseous compound, the attractive toxic sugar bait being contained within a portion of the internal cavity (108) (claims 1, 13, & 18 and paragraphs [0010] & [0020]); a cap (126) removably coupled to the housing (paragraph [0019]); and at least one aperture (110) that extends from the outer surface to the inner surface and forms a pathway from the internal cavity out of the housing (paragraph [0009] and claim 14), the at least one aperture being located to allow the gaseous compound to exit the internal cavity and sized to allow a target insect to access the attractive toxic sugar bait (paragraphs [0012]-[0013] and claim 14), activating the attractive toxic sugar bait by adding a quantity of water to the attractive toxic sugar bait in the device (abstract, paragraphs [0010], [0013], [0017], & [0020] and claims 13 & 14); and placing the insecticide dispensing device in a vertical or substantially vertical orientation in an area where insects are present (paragraphs [0018] & [0020] and claims 8 & 14).
Hirsch fails to disclose Hirsch fails to disclose the cap including: an upper surface, wherein substantially the entire upper surface is at least one sloped surface, and at least one aperture wherein the at least one aperture includes at least one drain hole formed in the upper surface at a low point in the upper surface towards which the at least one sloped surface is inclined from a point of the upper surface higher than the low point.
However, DiMeo discloses a similar insecticide dispensing device (46) wherein the cap (44) includes: an upper surface (annotated figure below, above the dashed line), wherein substantially the entire upper surface is at least one sloped surface (fig. 7 & 10-11), and at least one aperture ((45) & (114)) wherein the at least one aperture includes at least one drain hole ((114) and para 18) formed in the upper surface at a low point in the upper surface towards which the at least one sloped surface is inclined from a point of the upper surface higher than the low point (fig. 11).

    PNG
    media_image1.png
    542
    271
    media_image1.png
    Greyscale

The only distinction between the prior art and the claimed invention is that the prior art is the structure of the cap however, the structure of the cap is disclosed by DiMeo. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirsh by applying the known technique of venting holes and a sloped lid as taught by DiMeo to improve the similar device in the same way by creating a darkened nesting site to attract the targeted insects (DiMeo, para 34). See MPEP 2143 I. (C) & (G).
For claim 16; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses wherein the water has a temperature of at least about 70 °F (para 10 & 20 and claim 15).
For claim 17; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses wherein the step of adding water to the attractive toxic sugar bait creates an attractive toxic sugar bait solution having the insecticide agent present in an amount from about 0.05% by weight to about 5% by weight of the attractive toxic sugar bait solution (claim 16).
For claim 18; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses leaving the insecticide dispensing device in place for a period of up to about 90 days (para 20 and claim 17).
For claim 19; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses wherein the activating includes initiating a fermentation reaction that releases carbon dioxide (para 20 and claim 18).
For claim 20; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses receiving additional water at the attractive toxic sugar bait in the device through at least one of the at least one aperture (para 10 & 20 and claim 14-16).
Hirsch does not disclose at least one drain hole in an upper surface of the cap.
However, DiMeo discloses the at least one drain hole in an upper surface of the cap (fig. 11 (114)). The examiner asserts the fact that if insects and gases can pass through the aperture so, can water.
The only distinction between the prior art and the claimed invention is that the prior art is the structure of the cap however, the structure of the cap is disclosed by DiMeo. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirsh by applying the known technique of venting holes and a sloped lid as taught by DiMeo to improve the similar device in the same way by creating a darkened nesting site to attract the targeted insects while continuing to let gases escape the dispenser (DiMeo, para 34). See MPEP 2143 I. (C) & (G).
For claim 21; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses a method wherein the activating includes initiating a fermentation reaction that releases carbon dioxide (paragraphs [0010] & [0020] and claim 15).
For claim 22; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses receiving additional water at the attractive toxic sugar bait in the device through at least one of the at least one aperture (para 10 & 20 and claim 14-16).
However, DiMeo discloses the at least one drain hole in an upper surface of the cap (fig. 11 (114)). The examiner asserts the fact that if insects and gases can pass through the aperture so, can water.
The only distinction between the prior art and the claimed invention is that the prior art is the structure of the cap however, the structure of the cap is disclosed by DiMeo. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirsh by applying the known technique of venting holes and a sloped lid as taught by DiMeo to improve the similar device in the same way by creating a darkened nesting site to attract the targeted insects while continuing to allow gases to escape the dispenser (DiMeo, para 34). See MPEP 2143 I. (C) & (G).
For claim 23; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses wherein the insecticide agent includes orthoboric acid in an amount from about 0.05% by weight to about 5% by weight (para 11 and claim 16).
For claim 24; The combination of Hirsch and DiMeo teaches all limitations as stated above.
Hirsch further discloses wherein the step of adding water to the attractive toxic sugar bait creates an attractive toxic sugar bait solution including orthoboric acid in an amount from about 0.05% by weight to about 5% by weight of the attractive toxic sugar bait solution (para 10, 11, & 20 and claim 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/            Supervisory Patent Examiner, Art Unit 3642